Citation Nr: 0319594	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  01-01 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date, prior to April 5, 2002 for 
the grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD) with associated alcohol and drug 
abuse. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel







INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1967 to August 1971.  His awards and 
decorations include the Combat Action Ribbon for combat 
service in Vietnam.

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2001.  The Board determined that 
the requirements for a timely substantive appeal from an RO 
rating decision in April 1997 concerning the issue of 
restoration of a 50 percent evaluation for PTSD had not been 
met.  

The untimely substantive appeal received on June 30, 1999 was 
essentially construed as a reopened claim of entitlement to 
an evaluation greater than 30 percent for PTSD.  In November 
2000 the Board remanded the issue of entitlement to an 
evaluation greater than 30 percent to the RO for additional 
development of the evidence and for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA).

During the development of the veteran's claim, the RO in 
November 2002 granted an increased maximum 100 percent 
scheduler evaluation for PTSD with associated alcohol and 
drug abuse effective April 5, 2002, the date of a VA 
psychiatric examination report.  

The RO characterized the remaining issue on appeal as 
entitlement to an effective date earlier than April 5, 2002 
for the grant of a 100 percent evaluation for PTSD with 
associated alcohol and drug abuse.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).


FINDING OF FACT

From June 30, 1999, the veteran's PTSD is manifested by 
longstanding erratic sleep behavior, feelings of detachment, 
marked hyperstartle response to any sudden loud noise, 
anxiety, depression, suicidal ideation, persistent self 
medicating drugs and alcohol, and GAF score of 45 which more 
nearly approximate the criteria for total occupational and 
social impairment under the revised rating criteria.  


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent schedular 
evaluation for PTSD with associated alcohol and drug abuse 
retroactive to June 30, 1999 have been met.  38 U.S.C.A. §§ 
1155, 5107(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

On June 30, 1999, the VARO received the veteran's reopened 
claim of entitlement to an increased evaluation for PTSD.  

The record shows that he was last gainfully employed in late 
1995.  He was a guidance counselor.  He left because he was 
unable to get along with anyone.  

A VA record reflects that the veteran failed to report for a 
scheduled February 3, 2000 VA psychiatric examination in 
connection with his reopened claim for an increased 
evaluation for PTSD.  The record lacks evidence showing that 
he was provided with notice of 38 C.F.R. § 3.655 (Failure to 
report for Department of Veterans Affairs examination.)  

Importantly, as shown by the December 2000 VA psychiatric 
examination report cited below, the veteran demonstrated a 
willingness to report for a VA psychiatric examination.  

A December 2000 VA psychiatric examination report shows that 
the medical examiner reviewed the veteran's claims file.  It 
was noted that he had served in Vietnam from January 1968 to 
February 1970.  He was stationed near An Hoa, Khe Sanh, Hill 
55 and other locations.  He estimated that he was in over 40 
fire fights.  While in the service he began using cocaine and 
drinking alcohol heavily.  

It was noted that over the years he continued to use these 
substances.  He stated that his longest sobriety had been for 
about three days.  He noted drinking on average approximately 
two six-packs of beer and one half pint of whisky per day.  
It was indicated that substance abuse was used in an effort 
to control PTSD symptomatology.  

On examination the veteran gave a history of marked 
hyperstartle response to any sudden loud noise, erratic sleep 
patterns with nightly combat related dreams, difficulty 
maintaining social relationships, feelings of detachment and 
a sense of a foreshortened future.  It was noted that these 
symptoms had been generally present since the 1970's.

It was noted that presently the veteran felt his difficulty 
sleeping had worsened.  He continued to feel anxious much of 
the time.  He had recurrent and daily thoughts of his Vietnam 
experiences.  He felt like he was "all wasted".  

It was noted that the veteran lived in a room in his 
brother's house.  He worked only intermittently as a handy 
man or laborer.  He watched television and occasionally read 
magazines.  He visited with friends and sometimes friends 
would come over and bring cocaine or other substances to him.  
He was unable to delineate any other specific pleasurable 
activities.  He had no current relationships.




It was noted that following separation from service he worked 
primarily as a carpenter over the years and as a handyman.  
He stated that at one time he was a counselor for kids in 
trouble with the law.  He denied any current legal problems.  
He had been married from 1972 to 1982, and had two children 
from that marriage who were doing well.  His second marriage 
was from 1982 to 1987.  

On mental status examination the veteran was described as 
sleepy but generally oriented to time and place.  Speech was 
normal.  He was cooperative and answered questions 
appropriately.  He described his mood as worried and 
depressed.  He noted that he "can't seem to get it 
together."  Affect was dysphoric.  A history of suicidal 
ideation in the past was noted.  He denied any current 
suicidal or homicidal ideations.  

There was no evidence of any illogical or delusional thought 
process.  Insight was poor.  Judgment to avoid common danger 
was adequate.  Memory for recent and remote events was 
considered good though it was believed that there was some 
distortion of his memory for remote events.  Impression was 
PTSD with cocaine, and alcohol dependence and marijuana 
abuse.  Global Assessment of Functioning(GAF) score currently 
and during the past year was noted at 45.

The psychiatric examiner noted that the veteran had been 
diagnosed with PTSD with associated drug and alcohol abuse.  
Therefore, no attempt was made to provide separate GAF 
scores.  It was noted that presently his continued use of 
alcohol and cocaine produced major social and industrial 
impairment.  Primary PTSD symptomatology was believed to be a 
partial factor in this regard.  

The veteran was considered competent to manage his financial 
affairs in his own best interest though the ongoing use of 
substances without any effort to obtain treatment for either 
the dependency or his PTSD symptomatology raised some 
question as to his overall judgment.  


For comparative purposes the April 5, 2002, VA psychiatric 
examination report upon which a 100 percent evaluation for 
PTSD was based shows the examiner reviewed the veteran's 
claims file.

On mental status examination, the veteran was described as a 
cooperative individual who was alert and oriented.  He showed 
poor eye contact, frequently staring off into the corner of 
the room or at the walls.  He was frequently agitated and 
labile.  At times, he was slow and then would get angry and 
agitated with increased psychomotor activity and facial 
twitching.  He was vigilant in the interview and suspicious 
and guarded.  He reported knowing everything that was going 
on in the interview room at all times.  

The veteran was described as initially tired and appeared to 
be drowsy but then showed irritability and eventually 
pleasantness.  He appeared relaxed at the end of the 
interview.  His speech was loud at times and varied with his 
mood.  His mood was sad at times when he spoke of the friends 
he had lost in Vietnam.  His speech was described as normal 
in rate and rhythm.  There was no evidence of looseness of 
associations or flight of ideas or tangentiality and his 
thought processes were goal directed and coherent.  There was 
no evidence of delusions but he described visual and auditory 
hallucinations concerning a friend.  

The veteran also admitted to suicidal ideation but had never 
planned suicide.  He denied homicidal intent.  There was no 
evidence of obsessions or compulsions.  Affect was labile.  
He scored 30/30 on the Mini-Mental Status Examination 
indicating intact cognitive function.  His concentration was 
intact as tested by serial sevens.  Short-term memory and 
immediate recall were all good.  His abstraction was poor as 
he showed concrete thinking.  His insight was limited as to 
his drinking, as well as mental difficulties.  His judgment 
was considered poor.  Diagnoses were PTSD with alcohol, 
marijuana and cocaine abuse.  GAF currently and during the 
past year was estimated at 45.  




The psychiatric examiner noted that the veteran had 
experienced social withdrawal, avoidance, anger outbursts, 
occupation instability and relationship difficulties mostly 
because of PTSD.  It was noted that he appeared to abuse 
alcohol and drugs as a way of self medication.  There was 
some evidence of occupational and legal difficulties because 
of alcohol and drug abuse, but it appeared that most of his 
psychosocial and occupational impairments, particularly in 
the last few years were from PTSD.

It was noted that the veteran was considered unfit for any 
employment because of service-connected PTSD.  The alcohol 
and drug abuse problem only worsened his unemployability.  
His prognosis appeared to be poor because of his refusal to 
get help and to abstain from alcohol and drugs.  


Criteria 

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 2002).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2002).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2002).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
depression, formerly as set forth in 38 C.F.R. §§ 4.125-4.132 
(1996) (redesignated as 38 C.F.R. §§ 4.125-4.130). See 61 
Fed. Reg. 52695-52702 (1996).

The RO has evaluated the veteran's psychiatric disability 
under the newly-revised criteria.  Where the law or 
regulations change while a case is pending, the version more 
favorable to the claimant applies, absent congressional 
intent to the contrary. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

In this case the veteran filed a reopened claim of 
entitlement to an increased evaluation for PTSD effective 
from June 1, 1999.  Therefore, the issue of entitlement to an 
increased rating for PTSD may be considered only under the 
new criteria in effect since November 6, 1996.

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996 (codified at 4.130), a 30 percent 
evaluation is assigned where there is disability productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent disability evaluation encompasses a 
psychoneurotic disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).

The "new" rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.





The new rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture: Total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (4th ed.), p.32.] GAF scores ranging between 41 and 
50 indicates serious symptoms or serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).



Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.

During the course of the appeal the Board remanded this case 
to the RO for additional development of the evidence 
including consideration of the VCAA.

In December 2001 and March 2002 letters the RO formally 
notified the veteran of the VCAA of 2000.  He was advised of 
the provisions of the VCAA, the evidence necessary to 
establish entitlement, what had been done on his claim, what 
information or evidence he needed to submit and what VA would 
do to assist him.  He was advised of evidence he could submit 
himself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for him.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and of his responsibilities if he 
wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In a December 2002 statement of the case (SOC) the RO 
provided the veteran with the provisions of the VCAA, and 
made it clear that his claim had been considered under this 
new law.  In light of the above, the Board finds that the 
duties to notify and to assist have been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding the issue decided below.

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since the RO initially considered VCAA in connection with the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.  Significantly, any VCAA 
deficiency that might exist in this case would represent 
nothing more than harmless error in light of the favorable 
decision cited below.  In fact, the retroactive effective 
date granted is consistent with the arguments presented on 
appeal for an earlier effective date for the grant of the 100 
percent evaluation.


Increased Evaluation 

The Board recognizes that the veteran has claimed entitlement 
to a disability evaluation greater than 30 percent to include 
a 100 percent evaluation retroactive to June 30, 1999, the 
date of claim.  The Board recognizes that in a November 2002 
rating decision the RO granted a 100 percent evaluation for 
service-connected PTSD with associated drug and alcohol abuse 
effective April 5, 2002, the date of a VA psychiatric 
examination report.  




The RO determined that the findings noted on the April 4, 
2002, VA psychiatric examination report first demonstrated 
increased PTSD disability which met the criteria for a 100 
percent evaluation under the revised critera.  The 30 percent 
evaluation in effect prior to April 5, 2002, was confirmed 
and continued.  

From June 30, 1999, the veteran's PTSD was manifested by 
longstanding erratic sleep behavior, feelings of detachment, 
marked hyperstartle response to any sudden loud noise, 
anxiety, depression, suicidal ideation, persistent self 
medicating drugs and alcohol, and a GAF score of 45 which 
more nearly approximate the criteria for total occupational 
and social impairment under the revised rating criteria.  The 
overall degree of impairment due to service-connected PTSD 
with drug and alcohol abuse noted since June 30, 1999 is 
similar to the degree of social and industrial impairment 
noted on the April 5, 2002 VA psychiatric examination report.  

Significantly, the GAF scores throughout the record 
consistently demonstrate an inability to keep a job due to 
PTSD.  Based on examination and review of the claims file a 
psychiatric examiner recently confirmed the fact that the 
veteran would never return to the workforce in a viable 
capacity due to the major impairment associated with PTSD.

The reliable disability picture with regard to PTSD with 
associated drug and alcohol abuse from June 30, 1999 reflect 
psychiatric symptoms that more nearly approximate the 
criteria for a 100 percent evaluation under the revised 
criteria, especially when viewed in light of the doctrine of 
reasonable doubt.  38 C.F.R. §§ 3.102, 4.3.

Accordingly, the criteria for the assignment of a 100 percent 
schedular evaluation for PTSD with associated drug and 
alcohol abuse retroactive to June 30, 1999, have been met.


ORDER

Entitlement to a 100 percent evaluation for PTSD with 
associated drug and alcohol abuse retroactive to June 30, 
1999, is granted, subject to the applicable regulatory 
provisions pertaining to the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

